DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Meridew (U.S. Patent 7,572,283) in view of Beck Jr. (U.S. Patent 5,632,748).
	Meridew discloses a device (see Figures 1-6) comprising a guidewire (12), a sheath (22) with an expandable distal end, and a cannulated expander (20) mated to the guidewire. Meridew further discloses a method of using the device comprising the steps of positioning a distal end of the cannulated expander over a tendon extending across a bone hole, wherein the guidewire is mated to and extending proximally from the expander (for example see Figure 4), advancing the expander with the guidewire into the bone hole such that the tendon is advanced into the bone hole and extend between the bone hole and the expander (for example see Figures 5 and 6), and advancing the sheath along the guide wire such that the expander is positioned within an inner lumen of the sheath, wherein the expander causes the sheath to expand outward to anchor the tendon within the bone hole (see Figure 6). Meridew fails to disclose the invention wherein the sheath is positioned within the bone hole with the guide wire and the expander is proximally inserted into the sheath to anchor the tendon. 
	Beck teaches a device (for example see Figures 9 and 10) comprising a sheath with an expandable proximal end and an expander, wherein Beck further disclose a method of using the device comprising the step of advancing the sheath into a bone hole such that a tendon extends between the sheath and the bone hole and advancing the expander along the guidewire into the sheath, such that the sheath expands outward to anchor the tendon within the bone hole. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the invention of Meridew wherein the distal element is the expandable sheath connected to the guidewire and the proximal element is the cannulated expander, wherein the method includes the steps of positioning the distal end of the sheath over a tendon extending across a bone hole, wherein the guidewire is connected to the sheath, advancing the sheath and the guidewire into the bone hole such that the tendon is advanced into the bone hole and extends between the sheath and the bone hole, and advancing the cannulated expander along the guidewire into the sheath such that the sheath expands outward to anchor the tendon within the bone hole. It would have been obvious to one having ordinary skill in the art at the time the invention was filed provide the invention of Meridew wherein the distal element is a sheath with an expandable proximal end and the proximal element is a cannulated expander in view of Beck, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (i.e. reversing the expander with the sheath). In re Einstein, 8 USPQ 167.
	The invention of Meridew as modified by Beck discloses a method comprising the steps of positioning a distal end of a sheath over a tendon extending across a bone hole, wherein the guidewire is connected to and extends proximally from the sheath, advancing the sheath and guidewire into the bone hole such that the tendon is advanced into the bone hole and extends between the sheath and the bone hole, and advancing a cannulated expander along the guidewire and into an inner lumen of the sheath causing the sheath to expand outward to anchor the tendon within the bone hole. 
Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meridew (U.S. Patent 7,572,283) in view of Beck Jr. (U.S. Patent 5,632,748) and in view of Okada (U.S. Patent 4,311,421).
Meridew discloses a device (see Figures 1-6) comprising a guidewire (12), a sheath (22) with an expandable distal end, and a cannulated expander (20) mated to the guidewire. Meridew further discloses a method of using the device comprising the steps of positioning a distal end of the cannulated expander over a tendon extending across a bone hole, wherein the guidewire is mated to and extending proximally from the expander (for example see Figure 4), advancing the expander with the guidewire into the bone hole such that the tendon is advanced into the bone hole and extend between the bone hole and the expander (for example see Figures 5 and 6), and advancing the sheath along the guide wire such that the expander is positioned within an inner lumen of the sheath, wherein the expander causes the sheath to expand outward to anchor the tendon within the bone hole (see Figure 6). Meridew fails to disclose the invention wherein the sheath is positioned within the bone hole with the guide wire, the expander being proximally inserted into the sheath to anchor the tendon, the sheath extending outward more in the middle, and the sheath and expander being threadingly engaged. 
	Regarding the sheath being positioned within the bone hole with the guide wire and the expander being proximally inserted into the sheath to anchor the tendon, Beck teaches a device (for example see Figures 9 and 10) comprising a sheath with an expandable proximal end and an expander, wherein Beck further disclose a method of using the device comprising the step of advancing the sheath into a bone hole such that a tendon extends between the sheath and the bone hole and advancing the expander along the guidewire into the sheath, such that the sheath expands outward to anchor the tendon within the bone hole. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the invention of Meridew wherein the distal element is the expandable sheath connected to the guidewire and the proximal element is the cannulated expander, wherein the method includes the steps of positioning the distal end of the sheath over a tendon extending across a bone hole, wherein the guidewire is connected to the sheath, advancing the sheath and the guidewire into the bone hole such that the tendon is advanced into the bone hole and extends between the sheath and the bone hole, and advancing the cannulated expander along the guidewire into the sheath such that the sheath expands outward to anchor the tendon within the bone hole. It would have been obvious to one having ordinary skill in the art at the time the invention was filed provide the invention of Meridew wherein the distal element is a sheath with an expandable proximal end and the proximal element is a cannulated expander in view of Beck, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (i.e. reversing the expander with the sheath). In re Einstein, 8 USPQ 167.
The invention of Meridew as modified by Beck discloses a method comprising the steps of positioning a distal end of a sheath over a tendon extending across a bone hole, wherein the guidewire is connected to and extends proximally from the sheath, advancing the sheath and guidewire into the bone hole such that the tendon is advanced into the bone hole and extends between the sheath and the bone hole, and advancing a cannulated expander along the guidewire and into an inner lumen of the sheath causing the sheath to expand outward to anchor the tendon within the bone hole.
Regarding the sheath expanding more in the middle, the invention of Meridew as modified by Beck discloses the invention as discussed above wherein the sheath includes a proximal portion, a distal portion, and a middle portion, such that the portions of the sheath expand outward when the expander is inserted into the sheath. Okada teaches a sheath (20) and an expander (10), wherein the sheath includes a proximal portion (the head 23), a middle portion (22), and a distal portion (24 and 25), wherein the middle portion expands outward more than the distal portion and the proximal portion in order to secure a plurality of elements with a large force (column 1 lines 5-10). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the invention of Meridew as modified by Beck wherein the middle portion of the sheath expands more than the proximal and distal portions in view of Okada in order to secure a plurality of elements with a large force. 
Regarding the sheath and the expander being threadingly engaged, Meridew discloses a device comprising a sheath (22) including a first connecting element having an inner lumen and an expander including a second connecting element having annular protrusions (54) that mate with the inner lumen of the sheath in order to couple the elements (column 3 lines 52-61). Beck teaches a device (see Figure 10) comprising a sheath having a first connecting element including a threaded inner lumen and an expander having a second connecting element including outer threads, wherein inserting the expander into the sheath includes rotating the expander relative to the sheath such that the inner diameter of the threads on the expander causes the sheath to expand in order to couple the elements. Because both the device of Meridew as modified by Beck as further modified by Okada and the device of Beck disclose devices that include first and second connecting elements, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one set of connecting element with the other in order to achieve the predictable results of coupling the elements.
Allowable Subject Matter
Claims 12-15 are allowed.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775